        Case 9:19-cr-00044-DWM Document 85 Filed 08/04/21 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


UNITED STATES OF AMERICA,                       Cause No. CR 19-44-M-DWM
                                                          CV 20-85-M-DWM
              Plaintiff/Respondent,

       vs.                                    ORDER DENYING § 2255 MOTION
                                              AND DENYING CERTIFICATE OF
DUSTIN LEE McGOUGH,                                 APPEALABILITY

              Defendant/Movant.



      In this case Defendant/Movant Dustin Lee McGough’s seeks to vacate, set

aside, or correct his sentence, pursuant to 28 U.S.C. § 2255. He is a federal

prisoner proceeding pro se.

                              I. Preliminary Review

      Before the United States is required to respond, it is first necessary to

determine whether “the motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b); see also Rule

4(b), Rules Governing Section 2255 Proceedings for the United States District

Courts. A petitioner “who is able to state facts showing a real possibility of

constitutional error should survive Rule 4 review.” Calderon v. United States Dist.

                                          1
        Case 9:19-cr-00044-DWM Document 85 Filed 08/04/21 Page 2 of 9



Court, 98 F.3d 1102, 1109 (9th Cir. 1996) (“Nicolas”) (Schroeder, C.J.,

concurring) (referring to Rules Governing § 2254 Cases). But the Court should

“eliminate the burden that would be placed on the respondent by ordering an

unnecessary answer.” Advisory Committee Note (1976), Rule 4, Rules Governing

§ 2254 Cases, cited in Advisory Committee Note (1976), Rule 4, Rules Governing

§ 2255 Proceedings.

                                 II. Background

       On October 3, 2019, a grand jury indicted McGough on Conspiracy to

Distribute Methamphetamine, in violation of 21 U.S.C. § 846 (Count I), and

Possession with Intent to Distribute Methamphetamine, in violation of 21 U.S.C. §

841(a)(1) (Counts II and III). See Indictment (Doc. 1.)

       Peter Lacny was appointed to represent McGough on October 28, 2019.

(Doc. 20). Shortly thereafter, Lacny determined he had a conflict in representing

McGough, so Johnna Sutton was appointed as his replacement. (Doc. 27.) Sutton

almost immediately moved to continue the trial, though the discovery deadline had

just passed. (Doc. 28.) The motion was denied.

       No further motions were filed until McGough’s motion to change his plea.

(Doc. 36.) McGough’s changed his plea at a hearing on January 9, 2020, pleading

guilty to Count I of the Indictment. The U.S. dismissed Counts II and III. (Doc.

45.)

                                         2
        Case 9:19-cr-00044-DWM Document 85 Filed 08/04/21 Page 3 of 9




      A presentence report (PSR) was prepared. At sentencing, the report was

adopted without change, except for correcting McGough’s marital status. Based

on a total offense level of 31 and a criminal history category of V, McGough’s

advisory guideline range was 168 to 210 months. To fulfill the sentencing

objectives of 18 U.S.C. § 3553(a), the Court varied below the guideline range to a

sentence of 144 months in prison, to be followed by a five-year term of supervised

release. See Minutes (Doc. 69); Judgment (Doc. 70) at 2-3.

      McGough timely filed his § 2255 motion on June 17, 2020. See 28 U.S.C. §

2255(f)(1); Houston v. Lack, 487 U.S. 266, 276 (1988). McGough’s original

motion claimed that he received ineffective assistance of counsel from Sutton but

alleged few facts regarding this allegedly deficient performance. In reviewing

McGough’s § 2255 motion he had not alleged sufficient facts under Strickland v.

Washington, 466 U.S. 668 (1984) to support an inference (1) that counsel’s

performance fell outside the wide range of reasonable professional assistance, id. at

687-88, and (2) that there is a reasonable probability that, but for counsel’s

unprofessional performance, the result of the proceeding would have been

different, id. at 694. (Doc. 75.)

      McGough was then given the opportunity to supplement his motion with

facts that would support his claim that he received ineffective assistance of

                                          3
        Case 9:19-cr-00044-DWM Document 85 Filed 08/04/21 Page 4 of 9



counsel. After repeated extensions, he filed that supplement March 1, 2021. (Doc.

84.)

       The gravamen of McGough’s supplement is that he twice attempted to send

his counsel his objections to the PSR, but she never received them and filed her

own objections instead. His supplement lists several factual errors McGough finds

with the various assertions of confidential informants included in the PSR. (Doc.

84 at 2-10.) Setting aside whether determining if counsel’s efforts were ineffective

could depend on whether she received mail sent to her before acting on her own,

the question here is whether, if any of the information corrected by McGough had

been removed, McGough’s sentence would have been different. The sentence,

including the downward variance to his benefit would not have changed.

                                    III. Analysis

       McGough’s objections cover a range of details, from whether he ever met

certain people, to whether his wife’s family lived in a certain house, to who paid

for plane tickets. None of these facts are relevant to the sentence imposed on

McGough. The only objections that could make any difference are those that

would undermine the PSR’s guideline determinations, which in this case would be

McGough’s objections to the drug quantity used to determine his base level of 32,

and his role as a leader rather than an “average” conspiracy participant. In addition,

McGough’s assertion that he unsuccessfully sought assistance with an appeal

                                          4
        Case 9:19-cr-00044-DWM Document 85 Filed 08/04/21 Page 5 of 9



might form a basis for an ineffective assistance of counsel claim.

   A. Average Participant

      McGough’s supplement specifically contests the conclusion that he was a

leader rather than an average participant in the conspiracy. (Doc. 84 at 2.) If

McGough were determined to be an average participant rather than a leader, his

final offense level (given the other deductions in the PSR) would be 29 instead of

31. However, McGough’s counsel specifically addressed this issue in her

objections to the PSR and in her sentencing memorandum. (Doc. 66 at 3-6.) Even

the U.S. agreed with McGough’s position on this issue in the plea agreement and at

the change of plea. Though McGough’s counsel argued at sentencing that

McGough should be considered only an average participant, the Court made its

own determination that McGough was not. McGough has not identified any way in

which his counsel’s argument on this point was insufficient, unreasonable, or

inaccurate; he is simply unhappy that the Court did not accept it. Under the

Strickland analysis, he has failed to establish either prong. He has not shown why

counsel’s performance was deficient, and, given that both the U.S. and defense

counsel advocated for the same position, he has not shown that any other strategy

on his behalf would have changed the outcome. This ground for his § 2255 is

unavailing.

   B. Drug Quantity

                                          5
        Case 9:19-cr-00044-DWM Document 85 Filed 08/04/21 Page 6 of 9



      McGough never specifically states in his original motion or in his

supplement that he disputes the total drug quantity that was the basis for his

guideline level. But he does dispute a few of the factual assertions regarding

quantity or specific drug sales or recollections by the confidential informants

mentioned in the PSR. (Doc. 84 at 5 and 9, asserting that FedEx receipts would

show accurate weight amounts.) McGough’s plea agreement included the base

level of 32, which is based on a converted quantity of at least 3000 kg. (Doc. 39.)

The PSR holds him responsible for a converted quantity of 7820 kg. Therefore, to

affect his base level, he would have to credibly reduce his quantity by roughly 60

percent. The vague allegations in McGough’s supplement do not credibly

undermine the quantity determinations of the PSR or rebut the weight of the

testimony that the U.S. claimed it could present, and that he agreed to in his change

of plea colloquy. He does not specifically state that counsel was ineffective for not

challenging this amount, and he cannot show that any objection could, to a

reasonable probability, make a difference in the outcome of his case. This ground

is insufficient to require service of his § 2255.

   C. Appeal

      The final issue, raised in McGough’s initial filing but not supplemented or

mentioned again, relates to his claim that counsel failed to “explain his rights to

appeal,” revealing that “she is not knowledgeable about the law.” (Doc. 73 at 11.)

                                           6
        Case 9:19-cr-00044-DWM Document 85 Filed 08/04/21 Page 7 of 9



McGough contends that he was deprived of his right to a direct appeal, due to his

attorney’s failure to do explain his options to him. (Doc. 73 at 12.) McGough

relies on a text exchange with counsel and a letter from counsel to support this

claim. (Doc. 73-2 at 1-2.)

      However, the texts and the letter make clear that he and counsel were

discussing this very § 2255 motion. The texts and letter show that defense counsel

had discussed McGough’s options for post-conviction relief and was attempting to

advise him about his rights to question her representation of him, regardless of

whether there was miscommunication between them about what exactly he was

going to do. He had waived, in his plea agreement, his right to appeal his sentence.

The only grounds available to him on direct appeal would be ineffective assistance

of counsel, but he did not lose the right to raise that issue because he has done so

here; there is no appeal exhaustion requirement for an ineffective assistance claim.

      The Ninth Circuit usually refrains from hearing ineffective assistance claims

on direct appeal because the record rarely reveals why counsel acted as they did.

See, e.g., United States v. Jeronimo, 398 F.3d 1149, 1155–56 (9th Cir. 2005),

overruled on other grounds by United States v. Castillo, 496 F.3d 947, 957 (9th

Cir. 2007) (en banc). McGough has not shown that, under the facts of his case,

counsel unreasonably failed to perform a specific task in not filing an appeal as to

ineffective assistance. Further, he was not prejudiced by her failure to file such an

                                          7
        Case 9:19-cr-00044-DWM Document 85 Filed 08/04/21 Page 8 of 9



appeal, since he has had the full opportunity to file this case to address his

concerns.

                          IV. Certificate of Appealability

      “The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Rule 11(a), Rules Governing § 2255

Proceedings. A COA should issue as to those claims on which the petitioner

makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). The standard is satisfied if “jurists of reason could disagree with the

district court’s resolution of [the] constitutional claims” or “conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484

(2000)).

      McGough’s claims do not meet the relatively low threshold required for a

COA. McGough does not identify any respect in which counsel’s performance

was unreasonable. He identifies several facts that he claims are incorrect in his

PSR, and he is frustrated that his counsel did not receive his mailing outlining

those discrepancies, but none of the discrepancies prove fatal to the conclusions in

the PSR or the judgment of the Court. Nor does he identify any reasonable

probability of a different outcome if counsel had done anything differently. A COA

is not warranted.

                                           8
       Case 9:19-cr-00044-DWM Document 85 Filed 08/04/21 Page 9 of 9



      Accordingly, IT IS ORDERED:

      1. McGough’s motion to vacate, set aside, or correct the sentence under 28

U.S.C. § 2255 (Doc. 73) is DENIED.

      2. A certificate of appealability is DENIED. The clerk shall immediately

process the appeal if McGough files a Notice of Appeal.

      4. The clerk shall ensure that all pending motions in this case and in CV 20-

85-M-DWM are terminated and shall close the civil file by entering judgment in

favor of the United States and against McGough.

      DATED this    4th   day of August, 2021.



                                                             15:02 PM
                                      Donald W. Molloy
                                      United States District Court




                                        9
